DETAILED ACTION
The papers submitted on 16 May 2022, amending claims 1, 4, and adding claims 10-20, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BAWISKAR et al. (WO 2015/102886 A2) in view of Campbell et al. (US 2009/0121372 A1) and Fowler et al. (US 2006/0076705 A1).
Regarding claim 1, Bawiskar discloses a process to form a "functionalized ethylene-based polymer" from a first composition comprising an ethylene-based polymer and at least one polar compound, and at least one peroxide (title/abstract), said process comprising at least the following:
a) thermally treating the first composition, in at least one extruder comprising at least one barrel, to form the functionalized ethylene-based polymer (pp. 7:20+, 8:19+,- 28:3-17, 30+; Table 2A-D), the amount of functionalization being 0.01 to 3.00 wt%, which overlaps the claimed range (8:3-7, MPEP § 2144.05);
b) extruding the functionalized ethylene-based polymer, in melt form, to form an extrudate (pp. 7:20+, 28:3-17);
c) cooling the extrudate (pp. 2:19+, 28:3-17); and
d) pelletizing the extrudate (pp. 2:19+, 28:3-17); and
wherein the "efficiency of the peroxide consumption, after the thermal treatment, is > 91 wt% within the at least one extruder (FIG. 3; pp. 30-33; Table 2A-D) as calculated based on the residual peroxide; and
wherein the feed rate is varied from 12.5 to 37.5 lb/h in a 25 mm extruder [12.5 to 37.5 lbs/hr ÷ (25 mm)3 = 0.0008 to 0.0024 lbs/hr/mm3] which overlaps the "normalized feed rate" of the extruder is ≥ 0.0018 (lbs/hr)/(mm)3  (28:3-17; Table 2A-D, MPEP § 2144.05), and
cooling in water prior to pelletizing (2:19+).
Bawiskar does not appear to expressly discloses feed rates ≥ 1400 lbs/hr. Notably, such feed rates would require extruder diameters ≥ 92 mm in order to maintain the claimed normalized feed rate [1400 lbs/hr ÷ (92 mm)3 = ~0.0018 lbs/hr/mm3].
 However, Fowler discloses method for functionalizing polymers by continuous reactive extrusion (title/abstract) in at feed rates of 1,500 to 2,500 lbs/hr and a screw diameter of 92 mm (Examples ¶¶ 60-78).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Bawiskar to include higher feed rates and larger screw diameter of Fowler, in order to increase the production rates of material while maintaining the appropriate normalized feed rate as such a changes in size/proportion could be done with expected results, absent evidence to the contrary (MPEP § 2144.04 IVA). 
Further, Bawiskar does not appear to explicitly disclose pelletizing at a pelletization temperature, Tpei (in 0C), < the crystallization temperature Tc (in 0C) of the functionalized ethylene-based polymer. Although Bawiskar does discuss the level of crystallization of the functionalized ethylene-based polymer (15:12+). 
However, Campbell discloses a method for pelletizing in which the pelletizing temperature may be: (e) at or below the crystallization temperature of the polymer feed (¶ 11).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Bawiskar to include pelletization below the crystallization temperature of Campbell, because such temperatures are known in the art for similar processes and would produce expected results. 
Regarding claim 2, Bawiskar discloses a peroxide half-life that overlaps the claimed half-life at 200º C. < total reaction time/3.5 (2:1-3, 3:1-3, 3:25+, § 2144.05).
Regarding claim 3, Bawiskar discloses the at least one peroxide decomposes into at least one primary radical selected from the following radicals: a) RCOO-, wherein R is an alkyl; b) RO., wherein R is an alkyl; or c) ROC(O)O., wherein R is an alkyl (3:7-10).  
Regarding claim 4, Bawiskar discloses the at least one polar com-pound is an anhydride-containing compound and/or carboxylic acid-containing compound (4:28-30. 6:19+).  
Regarding claim 5, Bawiskar discloses the ethylene-based polymer has a melt viscosity which overlaps the claimed range at 3500F (177º C.) < 20,000 cP (14:1+, MPEP § 2144.05).  
Regarding claim 6, Bawiskar discloses the ethylene-based polymer has a density which overlaps the claimed range of < 0.900 g/cc (15:21+, MPEP § 2144.05).  
Regarding claim 7 or 18, Bawiskar discloses the functionalized ethylene- based polymer has a melt viscosity which overlaps the claimed range at 350°F (177° C) < 15,000 or 20,000 cP (10:12+, MPEP § 2144.05).  
Regarding claim 8, Bawiskar discloses the functionalized ethylene-based polymer has a density which overlaps the claimed < 0.900 g/cc (12:30+).
Regarding claim 19, the skilled artisan would recognize that the modifications in view of Fowler which suggests feed rates ≥ 1400 lbs/hr would suggest pelletization rates ≥ 1400 lbs/hr.

Claims 10, 11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAWISKAR et al. (WO 2015/102886 A2) in view of Campbell et al. (US 2009/0121372 A1) and Fowler et al. (US 2006/0076705 A1) as applied to claim 1 above, further in view of Berti et al. (US 2010/0124607 A1).
Regarding claims 10-11, Modified Bawiskar does not appear to expressly disclose water sliding cooling. 
However, Berti discloses a method for pelletizing extruded material (title/abstract) including a wet cut water slide pelletizer (¶ 194, FIG. 6).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Bawiskar to include the wet cut water slide pelletizer of Berti, because such devices are known in the art and could be used with expected results.
Regarding claim 13, Bawiskar discloses the ethylene-based polymer has a density which overlaps the claimed range of < 0.900 g/cc (15:21+, MPEP § 2144.05).  
Regarding claim 14, Bawiskar discloses the functionalized ethylene-based polymer has a density which overlaps the claimed < 0.900 g/cc (12:30+).
Regarding claim 15-17, Bawiskar discloses the functionalized ethylene- based polymer has a melt viscosity which overlaps the claimed range at 350°F (177° C) < 15,000 or 20,000 cP (10:12+, MPEP § 2144.05). 
Regarding claim 20, the skilled artisan would recognize that the modifications in view of Fowler which suggests feed rates ≥ 1400 lbs/hr would suggest pelletization rates ≥ 1400 lbs/hr.

Claims 10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAWISKAR et al. (WO 2015/102886 A2) in view of Campbell et al. (US 2009/0121372 A1) and Fowler et al. (US 2006/0076705 A1) as applied to claim 1 above, further in view of Koyama (US 2004/0164443 A1).
Regarding claims 10 and 12, Modified Bawiskar does not appear to expressly disclose water sliding cooling. 
However, Koyama discloses a method for pelletizing extruded material (title/abstract) including a dry cut water slide pelletizer (¶¶ 30-31, FIG. 1).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Bawiskar to include the dry cut water slide pelletizer of Koyama, because such devices are known in the art and could be used with expected results.
Regarding claim 13, Bawiskar discloses the ethylene-based polymer has a density which overlaps the claimed range of < 0.900 g/cc (15:21+, MPEP § 2144.05).  
Regarding claim 14, Bawiskar discloses the functionalized ethylene-based polymer has a density which overlaps the claimed < 0.900 g/cc (12:30+).
Regarding claim 15-17, Bawiskar discloses the functionalized ethylene- based polymer has a melt viscosity which overlaps the claimed range at 350°F (177° C) < 15,000 or 20,000 cP (10:12+, MPEP § 2144.05). 
Regarding claim 20, the skilled artisan would recognize that the modifications in view of Fowler which suggests feed rates ≥ 1400 lbs/hr would suggest pelletization rates ≥ 1400 lbs/hr.

Response to Arguments
Applicant’s amendments/arguments, see pp. 2-6, filed 16 May 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fowler et al. (US 2006/0076705 A1).
Additionally, Applicant contends that Bawiskar teaches away from high feed rate and high functionality with reference to FIG. 1-2 showing a decreasing percentage of MAH graft with increasing flow rate. However, this is notably a relationship between the flow rate and the MAH graft wt% not a relationship with the feed rate. The skilled artisan would recognize that the flow rate is dependent on the diameter of the extruder and the feed rate. Bawiskar’s MAH graft wt% could be achieve at higher feed rates with a correspondingly larger extruder diameter, while maintaining the so called “normalized feed rate” of ≥ 0.0018 lbs/hr/mm3 as discussed in the rejection above.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742